JS 44 (Rev. 10/20)                                                         CIVIL COVER SHEET
                           Case 3:21-mc-00064-K Document 1-1 Filed 05/27/21                                                               Page 1 of 2 PageID 7
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Nationwide Judgment Recovery, Inc. as assignee of Matthew E. Orso, in his                                  Mabel Carpenter (a member of the Defendant Class of Net Winners in
capacity as successor court-appointed Receiver for Rex Venture Group, LLC                                 ZeekRewards.com); Todd Disner, et al.
d/b/a ZeekRewards.com for Receiver Kenneth D. Bell
                                                                                                              County of Residence of First Listed Defendant              _______________
     (b)   County of Residence of First Listed Plaintiff                                                                          (IN U.S. PLAINTIFF CASES ONLY)
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                           NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.

                                                                                                               Attorneys (If Known)
     (c)   Attorneys (Firm Name, Address, and Telephone Number)
           Robert C. Newark, III, 1341 W. Mockingbird Ln, Ste 600W, Dallas, TX Telephone:
           (866)230-7236; Facsimile: (888)316-3398; Email: office@newarkfirm.com
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                    and One Box for Defendant)
X1.1. U.S. Government                     3 Federal Question                                                                       PTF         DEF                                            PTF       DEF
           Plaintiff                           (U.S. Government Not a Party)                         Citizen of This State            1          1      Incorporated or Principal Place             4     4
                                                                                                                                                          of Business In This State

     2   U.S. Government                  4 Diversity                                                Citizen of Another State            2          2   Incorporated and Principal Place            5        5
            Defendant                          (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a             3          3   Foreign Nation                              6        6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
            CONTRACT                                               TORTS                               FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
     110 Insurance                      PERSONAL INJURY                 PERSONAL INJURY                 625 Drug Related Seizure             422 Appeal 28 USC 158         375 False Claims Act
     120 Marine                         310 Airplane                   365 Personal Injury -                of Property 21 USC 881           423 Withdrawal                376 Qui Tam (31 USC
     130 Miller Act                     315 Airplane Product               Product Liability            690 Other                                28 USC 157                    3729(a))
     140 Negotiable Instrument               Liability                 367 Health Care/                                                                                    400 State Reapportionment
     150 Recovery of Overpayment        320 Assault, Libel &               Pharmaceutical                                                    PROPERTY RIGHTS               410 Antitrust
         & Enforcement of Judgment           Slander                       Personal Injury                                                    820 Copyrights               430 Banks and Banking
     151 Medicare Act                   330 Federal Employers’             Product Liability                                                  830 Patent                   450 Commerce
     152 Recovery of Defaulted               Liability                 368 Asbestos Personal                                                  835 Patent - Abbreviated     460 Deportation
          Student Loans                 340 Marine                         Injury Product                                                         New Drug Application     470 Racketeer Influenced and
          (Excludes Veterans)           345 Marine Product                 Liability                                                          840 Trademark                    Corrupt Organizations
     153 Recovery of Overpayment             Liability                PERSONAL PROPERTY                          LABOR                        880 Defend Trade Secrets     480 Consumer Credit
         of Veteran’s Benefits          350 Motor Vehicle              370 Other Fraud                  710 Fair Labor Standards                  Act of 2016                  (15 USC 1681 or 1692)
     160 Stockholders’ Suits            355 Motor Vehicle              371 Truth in Lending                 Act                                                            485 Telephone Consumer
     190 Other Contract                     Product Liability          380 Other Personal               720 Labor/Management                  SOCIAL SECURITY                  Protection Act
     195 Contract Product Liability     360 Other Personal                 Property Damage                  Relations                         861 HIA (1395ff)             490 Cable/Sat TV
     196 Franchise                          Injury                     385 Property Damage              740 Railway Labor Act                 862 Black Lung (923)         850 Securities/Commodities/
                                        362 Personal Injury -              Product Liability            751 Family and Medical                863 DIWC/DIWW (405(g))           Exchange
                                            Medical Malpractice                                             Leave Act                         864 SSID Title XVI        X. 890 Other Statutory Actions
         REAL PROPERTY                    CIVIL RIGHTS                PRISONER PETITIONS                790 Other Labor Litigation            865 RSI (405(g))             891 Agricultural Acts
     210 Land Condemnation              440 Other Civil Rights         Habeas Corpus:                   791 Employee Retirement                                            893 Environmental Matters
     220 Foreclosure                    441 Voting                     463 Alien Detainee                   Income Security Act              FEDERAL TAX SUITS             895 Freedom of Information
     230 Rent Lease & Ejectment         442 Employment                 510 Motions to Vacate                                                  870 Taxes (U.S. Plaintiff        Act
     240 Torts to Land                  443 Housing/                       Sentence                                                                or Defendant)           896 Arbitration
     245 Tort Product Liability             Accommodations             530 General                                                            871 IRS—Third Party          899 Administrative Procedure
     290 All Other Real Property        445 Amer. w/Disabilities -     535 Death Penalty                    IMMIGRATION                            26 USC 7609                 Act/Review or Appeal of
                                            Employment                 Other:                           462 Naturalization Application                                         Agency Decision
                                        446 Amer. w/Disabilities -     540 Mandamus & Other             465 Other Immigration                                              950 Constitutionality of
                                            Other                      550 Civil Rights                     Actions                                                            State Statutes
                                        448 Education                  555 Prison Condition
                                                                       560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement

V. ORIGIN (Place an “X” in One Box Only)
□1       Original           2 Removed from                         3 Remanded from                 4 Reinstated or             5 Transferred from    6 Multidistrict                       8 Multidistrict
         Proceeding            State Court                           Appellate Court                 Reopened                    Another District        Litigation -                        Litigation -
                                                                                                                                 (specify)               Transfer                            Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          28 U.S.C. Section 1963
VI. CAUSE OF ACTION Brief description of cause:
                                          Registration of Judgment from Another District (U.S.D.C. Western District of North Carolina) (No. 3:14-cv-91)
VII. REQUESTED IN                              CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                    CHECK YES only if demanded in complaint:
      COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                             JURY DEMAND:           Yes      ✖No

VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                         JUDGE                                                                   DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
5/25/21                                                                 /s/Robert C. Newark, III
FOR OFFICE USE ONLY

     RECEIPT #                     AMOUNT                                   APPLYING IFP                                       JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 10/20)
                       Case 3:21-mc-00064-K Document 1-1 Filed 05/27/21                                      Page 2 of 2 PageID 8
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
